DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, and 11 are allowed.  The closest prior art fails to explicitly disclose, teach, or suggest wherein a submersible maximum depth and a rising time corresponding to the activity swimming range are preset, and wherein the controlling device controls the robotic fish to be submerged or raised within the activity swimming range repeatedly by alternatively controlling submerging by the helical rotational swimming to the submersible maximum depth and upward swimming by the helical rotational swimming during the rising time, in combination with the other claim limitations.  Further, the claims as a whole would not be obvious to a person of ordinary skill in the art without unreasonable hindsight reconstruction and are therefore allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669